The Public National Bank and Trust Company of New York, individually and as trustee, appeals from so much of an order approving the trustee’s account as disallows the rental commissions paid by the trustee and surcharges it with the amount thereof. Order, insofar as appealed from, reversed on the law and the facts, with one bill of $10 costs and disbursements, payable out of the trust estate, and the motion granted. The declaration of trust expressly provides that “The Trustee may pay to such managing agent full rental commissions on new leases and renewals of leases, negotiated by such agent and charge same as an operating expense of the Trust Estate 16 * It is not disputed that the services for which rental commissions were paid were actually rendered, nor is the reasonable amount of the charges questioned, nor is there any claim of bad faith on the part of the trustee. Under the circumstances the payment of rental commissions was a proper deduction from the operating cost and it was error to disallow them and surcharge the trustee with the amount thereof. Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.